Citation Nr: 1429412	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  12-12 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a skin disability of the left foot.

2.  Entitlement to service connection for a skin disability of the left foot.

3.  Entitlement to service connection for a respiratory disability, to include sinusitis and rhinitis, to include as secondary to service-connected nasal fracture.

4.  Entitlement to service connection for a corneal scar of the right eye.

5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder and depressive disorder.

6.  Entitlement to a rating in excess of 10 percent prior to January 28, 2012, and in excess of 30 percent as of January 28, 2012, for sebaceous cysts of the face and back.

7.  Entitlement to a compensable rating prior to January 28, 2012, and in excess of 10 percent since January 28, 2012, for nasal fracture.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to November 1969.

This case comes to the Board of Veterans' Appeals (Board) from September 2010, February 2011, March 2011, and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  An April 2012 rating decision increased the ratings for sebaceous cysts of the face and back to 30 percent and nasal fracture to 10 percent, effective January 28, 2012.  In November 2013, the Veteran testified during a Board hearing at the RO.  At that time, he submitted additional evidence with a waiver of RO review.  

In February 2014, the Veteran submitted new evidence consisting of VA treatment records showing that he has dermatitis of the feet consistent with tinea pedis and was prescribed a cream.  That evidence was not accompanied by a waiver of RO consideration.  38 C.F.R. §§ 19.37, 20.1304 (2013).  However, as the VA treatment records in the claims file already contained evidence that he has tinea pedis and was prescribed creams, the Board finds that the new evidence is merely cumulative of the evidence already of record at the time the April 2012 statement of the case was issued, and remand is not necessary for consideration of the evidence by the RO.  38 C.F.R. §§ 19.37, 20.1304 (2013).

The issues of entitlement to service connection for a skin disability of the left foot and a respiratory disability, to include sinusitis and rhinitis, to include as secondary to service-connected nasal fracture, and an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and depressive disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2007 rating decision denied service connection for a skin disability of the left foot.  The Veteran was notified of the decision and of his appellate rights, but did not initiate an appeal.

2.  The evidence received since the April 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a skin disability of the left foot, and raises a reasonable possibility of substantiating the claim.  

3.  Resolving reasonable doubt in the Veteran's favor, a corneal scar of the right eye is related to active service.  

4.  The Veteran's sebaceous cysts of the face have been manifested by scars with one characteristic of disfigurement.

5.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period on appeal, his sebaceous cysts of the face and back have been manifested by five painful scars.

6.  Prior to June 30, 2011, the Veteran's nasal fracture had been manifested by traumatic deviation of the nasal septum but not by 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

7.  Since June 30, 2011, the Veteran's nasal fracture has been manifested by traumatic deviation of the nasal septum with complete obstruction on one side.


CONCLUSIONS OF LAW

1.  The April 2007 rating decision which denied service connection for a skin disability of the left foot is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2013). 

2.  New and material evidence has been received since the April 2007 rating decision to reopen the previously denied claim for service connection for a skin disability of the left foot.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for a corneal scar of the right eye are met.  38 C.F.R. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  The criteria for a rating of 30 percent, but not higher, under Diagnostic Code 7800 and a 10 percent rating under Diagnostic Code 7804 for sebaceous cysts of the face and back are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.25, 4.118, Diagnostic Codes 7800, 7804 (2013).

5.  Prior to June 30, 2011, the criteria for a compensable rating for a nasal fracture were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.97, Diagnostic Code 6502 (2013).

6.  Since June 30, 2011, the criteria for a rating of 10 percent, but not higher, for a nasal fracture are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.97, Diagnostic Code 6502 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Proper notice must inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the duty to notify requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

Because of the favorable decisions on the application to reopen and the claim for service connection for a corneal scar of the right eye, no further discussion of the duties to notify and assist is needed for those claims.  With respect to the claims for increase, neither the Veteran nor representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A March 2010 letter notified the Veteran of the criteria for establishing an increased rating, the evidence required in that regard, and his and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of how VA determines disability ratings and effective dates.  Thus, the letter addressed all notice elements and predated the initial adjudication by the RO in June 2010.  

VA also has a duty to assist claimants in the development of claims.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claims are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA provided the Veteran with examinations in April 2010 and January 2012 to determine the nature and severity of his disabilities.  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision on the claims.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disabilities under the applicable rating criteria.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

New and Material Evidence

Generally, a final decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2002 & Supp. 2013).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).

New evidence is evidence that has not previously been reviewed by VA adjudicators.  Material evidence is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the newly presented evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for jungle rot of the left foot was originally denied in an April 2007 rating decision.  The claim was denied because there was no evidence of the disability in service or any current evidence of the disability.  While VA treatment records showed a complaint of jungle rot, there were no relevant findings or diagnoses.  The Veteran was notified of the decision and of his appellate rights, but did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that was pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2013).  Thus, the decision became final.  

The pertinent evidence received since the April 2007 denial includes VA podiatry treatment records dated in May 2007, July 2007, December 2010, and July 2011 showing complaints of an itchy skin condition of the left foot and diagnoses of onychocryptosis of the left hallux nail and tinea pedis of the left foot.

Presuming the credibility of the new evidence for the purpose of determining whether it is the material, the record indicates that the Veteran has a skin disability of the left foot that may be related to service.  The evidence is new, not cumulative, and relates to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for a skin disability of the left foot is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013). 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disability.  Libertine v. Brown, 9 Vet. App. 521 (1996).  That statute does not establish service connection for a combat Veteran.  It aids a combat Veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A Veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  Gregory v. Brown, 8 Vet. App. 563 (1996). 

In this case, the Veteran claims that he incurred an injury to the cornea of his right eye during service when his base was attacked.  He claims that was the same time he fractured his nose, for which service connection has been granted.

While the Veteran's service medical records show that he fractured his nose in May 1969, they do not show any complaints or findings regarding the right eye.  Clinical evaluation of the eyes at separation was normal.  There were, however, three scars that were not noted at service entry, on the right thumb, left forearm, and left calf.

The Veteran's service separation form and a correction to that form show that he was awarded the Combat Action Ribbon and Purple Heart Medal.  A June 1969 record shows the Veteran's base was attacked the same day he was treated for the fractured nose.

After service, VA treatment notes show right eye problems starting in January 2007 when the Veteran complained of a haze over the right eye for the past two weeks and slight discomfort in the corner of the eye.  The Veteran denied injury.  He was referred to the eye clinic.  An eye clinic note shows complaints of a hazy, dry, and irritated right eye.  Visual acuity was 20/20 corrected.  Examination showed blepharitis in both eyes.  Then, a July 2009 eye clinic note shows a small stromal scar in the right eye and a report of being punched in the right eye.  An April 2010 eye clinic note continues to show a stromal scar in the right eye.  March 2011 and November 2011 eye clinic notes show a superficial scar nasal to the visual axis in the right eye.  

During the November 2013 hearing, the Veteran testified that he injured the right eye during combat and noticed a blind spot in his vision immediately thereafter.  

Considering the above, while the Veteran's service medical records do not show that he injured the right eye, they show that he fractured his nose, which military records indicate was incurred during an attack on his base.  His service separation examination also shows that he had scars on the right thumb, left forearm, and left calf.  He has been awarded the Combat Action Ribbon and Purple Heart Medal, and his report of injuring the right eye appears consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  He is also competent to give evidence about observable symptoms such as eye pain and decreased vision.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, an injury to the right eye during service is conceded.  While there is no medical evidence of right eye problems until 2007 and none specific to the corneal scar until 2009 when he indicated recently being punched in the eye, the Veteran has testified that he has had a blind spot in the right eye since the inservice combat injury.  

The Board finds that the evidence for and against the proposition that the corneal scar of the right eye is related to active service is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his corneal scar of the right eye is related to active service.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, service connection is warranted.    

The Board notes that the record shows other disorders of the right eye, including cataracts and blepharitis.  However, the Veteran has consistently asserted that he was seeking service connection for a corneal scar of the right eye.  On his claim for benefits, he specifically noted the superficial scar nasal to the visual axis.  In an August 2011 statement, he indicated he was not seeking service connection for cataracts, the claim for which the RO deemed was raised by the record.  On his substantive appeal, he specifically noted the corneal scar.  During the hearing, he testified that he incurred the corneal scar during combat.  Lastly, in a November 2013 statement, he claimed that the residuals from the combat injury created a corneal scar that has caused a blind spot in his peripheral vision.  Thus, considering the Veteran's consistent and specific assertions regarding the claim, and his combat service, the Board finds that the grant of service connection for the corneal scar of the right eye is a full grant of the benefits sought on appeal.

Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.

Sebaceous Cysts

VA received the Veteran's claim for an increased rating for sebaceous cysts on March 4, 2010, noting recent flare-ups of increased severity.

The Veteran's sebaceous cysts of the face and back have been rated under Diagnostic Code 7899-7800.  38 C.F.R. § 4.118 (2013).  Thus, his disability has been rated by analogy under Diagnostic Code 7800 for scars of the head, face, or neck.  38 C.F.R. §§ 4.20, 4.27 (2013).  His disability has been assigned a 10 percent rating prior to January 28, 2012, and a 30 percent since January 28, 2012.

The following ratings are available under Diagnostic Code 7800: 

An 80 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

A 50 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.

A 30 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.

A 10 percent rating is warranted for scars with one characteristic of disfigurement.

38 C.F.R. § 4.118, Diagnostic Code 7800 (2013).

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are:  (1) scar 5 or more inches (13 or more centimeters) in length, (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters), and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2013).

Disabling effects other than disfigurement associated with an individual scar of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury are to be separately rated under the appropriate diagnostic codes and combined under 38 C.F.R. § 4.25 with the rating assigned under this diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (4) (2013).

The characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics required to assign a particular rating need not be caused by a single scar in order to assign that rating.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (5) (2013).

Under Diagnostic Code 7804, five or more scars that are unstable or painful warrant a 30 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2013).  If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2) (2013).  Scars rated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive a rating under diagnostic code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3) (2013).  

A January 28, 2012, VA examination found two scars on the back that were each 1.5 centimeters wide and three scars on the face that were each 1 centimeter by 1 centimeter, and all five scars were reportedly painful when inflamed and filled with sebum.  None of the scars were unstable.  Specific to the scars on the face, there was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  While the examiner indicated there was no abnormal pigmentation or texture, the examiner later indicated there was 3 square centimeters of abnormal texture.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  None of the scars caused limitation of function.  There were no other pertinent findings.  The examiner noted that the Veteran's scars do not impact his ability to work.  VA medical records since the examination do not show any relevant findings.  

Considering the above, the Veteran has three sebaceous cysts on the face that can be rated as scars with one characteristic of disfigurement, that of a scar at least one-quarter inch (0.6 centimeters) wide at the widest part.  Even if there was abnormal skin texture, as the cysts do not involve an area exceeding six square inches (39 square centimeters), they do not qualify as a second characteristic of disfigurement.  Thus, with one characteristic of disfigurement, a 10 percent rating is warranted for the sebaceous cysts of the face under Diagnostic Code 8100.  

The Veteran also has two sebaceous cysts on the back each measuring 1 centimeter by 1 centimeter.  As they are not associated with underlying soft tissue damage or involve an area or areas of at least 6 square inches (39 square centimeters), a separate 10 percent rating is not warranted under Diagnostic Code 7801.  As they do not involve an area or areas of 144 square inches (929 square centimeters), a separate 10 percent rating is not warranted under Diagnostic Code 7802.  With two scars that are painful, albeit only when they are inflamed, a separate 10 percent rating is warranted under Diagnostic Code 7804.  

However, the Veteran has a total of five sebaceous cysts of the face and back that can be rated as painful scars, again only when inflamed, warranting a 30 percent rating under Diagnostic Code 7804.  The Board notes that the RO rated the cysts in that manner and assigned a 30 percent rating effective January 28, 2012.  However, the Board observes that scars rated under Diagnostic Code 7800 may also receive a rating under Diagnostic Code 7804.  Thus, the Veteran is entitled to a 10 percent rating for sebaceous cysts of the face causing disfigurement under Diagnostic Code 7800 and a separate 30 percent rating for all his sebaceous cysts that cause pain under Diagnostic Code 7804.

With respect to the period prior to January 28, 2012, while there is medical evidence of the sebaceous cysts of the face that intermittently flare-up, there is no medical evidence of sebaceous cysts of the back.  However, at a July 2011 hearing before a Decision Review Officer, the Veteran testified that he had cysts on his back measuring one inch in diameter that flare-up intermittently.  The Veteran is competent to give evidence about observable symptoms such as a painful cyst.  Layno v. Brown, 6 Vet. App. 465 (1994).  Resolving reasonable doubt in the Veteran's favor, the Board finds that he has had two sebaceous cysts of the back since he filed his claim for an increased rating for his sebaceous cysts on March 4, 2010.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, under the same analysis as above, a 30 percent rating is under Diagnostic code 7800 and a 10 percent rating under Diagnostic Code 7804, but not higher, are warranted prior to January 28, 2012.  Accordingly, those ratings are warranted for the entire rating period on appeal.  

In conclusion, the Board has resolved reasonable doubt in favor of the Veteran in granting the separate ratings.  However, as the preponderance of the evidence is against an any other higher or separate rating, the claim for any higher or separate rating is denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Nasal Fracture

VA received the Veteran's claim for an increased rating for a nasal fracture on March 4, 2010, noting that he had received a prescription for steroids that alleviated the effects of the disability.

The Veteran's nasal fracture has been rated under Diagnostic Code 6502.  38 C.F.R. § 4.97 (2013).  His disability has been assigned a 0 percent rating prior to January 28, 2012, and a 10 percent rating as of January 28, 2012.

Under Diagnostic Code 6502, traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side warrants a 10 percent rating.

Initially, the Board notes that the Veteran's nasal fracture has been awarded the maximum rating allowed under Diagnostic Code 6502 since January 28, 2012.  The Board will therefore consider alternative Diagnostic Codes to determine whether the nasal fracture warrants a higher rating since that date.  Butts v. Brown, 5 Vet. App. 532 (1993).  After review, the Board finds that no other Diagnostic Code provides for a rating in excess of 10 percent.  The Board observes that a claim for service connection for a secondary respiratory condition, to include sinusitis and rhinitis, is also on appeal and that disability will be separately rated if service connection is granted.  Furthermore, the nasal fracture is not shown to involve any disfigurement.

However, VA medical records indicate that a 10 percent rating is warranted prior to January 28, 2012.  On June 30, 2011, the Veteran reported that his nasal fracture only minimally affected him during his lifetime but that nasal obstructive symptoms were more pronounced at that time.  He also reported that over the years he had noticed that his nose became clogged occasionally and it switched sides.  Examination showed the septum to be very thickened with slight bowing to the right with some turbinate hypertrophy inferiorly and concavity on the left with an enlarged inferior turbinate taking up a good deal of the nasal airway.  He was diagnosed with a deviated septum and turbinate hypertrophy, left greater than right.  On August 19, 2011, the septum was very thickened with bowing to the left with obstruction of the left nasal cavity.  While the notes do not specify there was complete obstruction of the left nasal passage, resolving reasonable doubt in the Veteran's favor, the Board finds that there was complete obstruction on the left side.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, with complete obstruction on one side, a higher 10 percent rating is warranted for the nasal fracture from June 30, 2011.  

However, the 10 percent rating is not warranted at any earlier time.  Prior to June 30, 2011, while the Veteran's nasal fracture may have been manifested by traumatic deviation of the nasal septum, it had not been manifested by 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  An April 2010 VA examination found septal deviation but only 30 percent obstruction of the nasal passage on both sides.  April 2011 VA treatment notes show complaints of nasal congestion and a request for a referral for the nasal fracture but contain no relevant findings.

In conclusion, the Board has resolved reasonable doubt in favor of the Veteran in granting a higher 10 percent rating for a nasal fracture from June 30, 2011.  However, as the preponderance of the evidence is against an even higher rating or a compensable rating prior to June 30, 2011, the claim for higher rating is denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

In exceptional cases where the schedular ratings are found to be inadequate, an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321 (2013); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the Veteran's service-connected sebaceous cysts and nasal fracture do not warrant referral for consideration of an extraschedular rating.  The primary symptomatology of the disabilities are that the sebaceous cysts are painful and the nasal fracture results in nasal obstruction, both of which are specifically contemplated by the current schedular criteria.  No unusual or exceptional disability picture appears to otherwise be demonstrated by the record.  To the extent his disabilities cause occupational impairment, that impairment has been adequately compensated by the current schedular ratings.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  38 C.F.R. §§ 3.321(a), 4.1 (2013).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating itself is recognition that industrial capabilities are impaired).  Consequently, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2013).
ORDER

New and material evidence having been received, the claim for service connection for a skin disability of the left foot is reopened.  To that extent only, the appeal is granted.

Service connection for a corneal scar of the right eye is granted.

A 30 percent rating for sebaceous cysts of the face and back under Diagnostic Code 7800 and a separate 10 percent rating under Diagnostic Code 7804, but no higher or addition separate rating, for the entire rating period on appeal is granted.

A compensable rating for a nasal fracture prior to June 30, 2011, is denied.

A 10 percent rating for a nasal fracture as of June 30, 2011, is granted.


REMAND

Further development is needed on the claims for service connection for a skin disability of the left foot and a respiratory disability, to include sinusitis and rhinitis, to include as secondary to service-connected nasal fracture, and an initial rating in excess of 30 percent for PTSD and depressive disorder.

Having reopened the claim for service connection for a skin disability of the left foot, the Board finds that a VA examination with opinion is needed.  

While the Veteran's service medical records do not show any complaints, findings, or diagnoses of a skin disability of the left foot, he claims that he has had problems since service due to wearing boots for prolonged periods of time.  His report of having problems with the left foot due to prolonged wearing of boots appears consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  He is also competent to give evidence about observable symptoms such as a rash or itching.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, that he had symptoms of a skin disability of the left foot in service is conceded.  VA podiatry treatment records dated in May 2007, July 2007, December 2010, and July 2011 show diagnoses of onychocryptosis of the left hallux nail and tinea pedis of the left foot.

The question remains whether any current skin disability of the left foot had its onset in or is related to service.  Thus, the Veteran should be provided a VA examination to obtain an opinion on the matter.

With respect to a respiratory disability, the Veteran claims that he has sinusitis as secondary to a service-connected nasal fracture.  

In January 2012, the Veteran was provided a VA examination which found no sinusitis.  While the examiner noted that the Veteran did not have a diagnosis of rhinitis, the examiner noted a history of greater than 50 percent obstruction of the nasal passage on both sides and complete obstruction on one side due to rhinitis.  The examiner concluded that the Veteran did not have any complaints or history of chronic sinusitis so the nasal fracture has not caused any secondary diagnoses.  

VA medical records since that time show that the Veteran has been diagnosed with rhinitis.  In May 2013, he was diagnosed with rhinitis, more consistent with non-allergic rhinitis.  Upon further review, the Board notes that he was first diagnosed with rhinitis in January 2001 and diagnosed with an upper respiratory disability probably with some element of allergic rhinitis in November 2011.  

Considering the above, the record shows that the Veteran has a respiratory disability diagnosed as rhinitis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A medical opinion on whether the rhinitis was caused or aggravated by a service-connected nasal fracture is needed.  Thus, the Veteran should be scheduled for an examination for an opinion on that matter.

With respect to PTSD and depressive disorder, the Veteran was examined by VA in December 2010 and January 2012.  A review of those examination reports shows a discrepancy that requires further examination.

The December 2010 examiner assigned a global assessment of functioning (GAF) score of 65 and noted that the score was indicative of mild impairment in social and occupational functioning and/or mild psychiatric symptoms.  The examiner then indicated that the PTSD signs and symptoms were transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Board observes that the above supports a 10 percent rating under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2013).  

The January 2012 examiner assigned a GAF score of 66 and noted that, while the Veteran's PTSD symptoms did not meet the diagnostic threshold, they persisted in an abbreviated form and described the Veteran's depression as mild.  The examiner also noted that the Veteran was functioning at a level very similar to the level at which he was functioning at the time of the prior VA examination when judged to have a GAF score in the mid 60s.  The examiner then indicated there was reduced reliability and productivity due to PTSD symptoms.  The Board observes that, while the examiner's GAF score and comparison to the prior examiner's report support a 10 percent rating, the examiner's final statement regarding the Veteran's level of occupational and social impairment supports a 50 percent rating under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2013).  Because of the above discrepancy, the Veteran should be provided another VA examination to determine the current severity of his PTSD and depressive disorder.

Prior to requesting the examinations and supplemental opinion, the AOJ should obtain any outstanding medical records.  The record contains VA treatment notes through June 2013.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since June 2013.

2.  Then, schedule the Veteran for a VA examination to ascertain the nature and etiology of any skin disability of the left foot.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that a skin disability of the left foot had its onset in or is related to active service.  The examiner should consider the Veteran's statements regarding history and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should address the VA podiatry treatment records dated in May 2007, July 2007, December 2010, and July 2011 showing diagnoses of onychocryptosis of the left hallux nail and tinea pedis of the left foot.  The examiner should provide a complete rationale for all opinions and conclusions.  

3.  Schedule the Veteran for a VA examination to determine the etiology of any respiratory disability.  The examiner must review the claims file and should note that review in the report.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's rhinitis was caused by a service-connected nasal fracture.  The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's rhinitis has been aggravated (worsened beyond the natural progress of the disease) by the service-connected nasal fracture.  The examiner should address the VA medical records showing that the Veteran was first diagnosed with rhinitis in January 2001, diagnosed with allergic rhinitis in November 2011, and diagnosed with non-allergic rhinitis in May 2013.  The examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

4.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of PTSD and depressive disorder.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score related to the Veteran's PTSD and depressive disorder.  The examiner should also indicate the degree of social and occupational impairment due to the Veteran's PTSD and depressive disorder and describe the Veteran's symptoms.  To the extent possible, the examiner should comment on the January 2012 examiner's statement that there was reduced reliability and productivity due to the Veteran's PTSD symptoms and the December 2010 examiner's statement that there were mild impairment and symptoms.  The examiner should review the claims folder and note that review in the report.  A rationale for all opinions should be provided.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


